Exhibit Named Executive Officers’ and Directors’ Compensation Base Salaries –The base salaries and their respective effective dates for the Named Executive Officers are based on annual salaries as follows: Andrew J. Kohut President & Chief Executive Officer $570,000 January 1, 2007 Joel K. Mostrom Executive Vice President & Chief Financial Officer $340,000 July 24, 2007 J.P. Causey Jr. Executive Vice President, Secretary & General Counsel $292,000 January 1, 2007 Michael Cheetham (1) Vice President – Pharmaceutical & Healthcare Packaging £180,000 July 24, 2007 Timothy D. Whitfield (2) Vice President – Branded Products Packaging £146,400 July 24, 2007 (1) Mr.
